       Case 1:18-cv-09323-PGG-GWG Document 31 Filed 05/01/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

jbarton@faillacelaw.com

                                                 May 1, 2019

BY ECF
Honorable Gabriel Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:      Perea Lucero et al v. Your Beautiful Threading Salon, Inc. et al
                          Case No. 18-cv-9323

Your Honor:

        This office represents Plaintiff in the above referenced matter. Along with Defendants’
incoming new counsel, Plaintiff respectfully reports that the parties are finalizing their settlement
agreement, and expect to have an executed document submitted to the Court for approval or a
status report regarding the settlement filed with the Court on or before May 15, 2019.


                                                    Respectfully submitted,

                                                    /s/Jesse Barton
                                                    Jesse Barton
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorneys for the Plaintiff

Enclosures




                          Certified as a minority-owned business in the State of New York
